Citation Nr: 0027664	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  98-12 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of the left 
hip as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This appeal arose from a February 1998 rating decision which 
denied service connection for a left hip disability.

The Board of Veterans' Appeals (Board) notes that when the 
veteran filed his claim in December 1997 he specifically 
indicated that he was seeking service connection for 
arthritis of the left hip.  At the veteran's hearing on 
appeal it was indicated that he was also seeking service 
connection for avascular necrosis.  The Regional Office (RO) 
denied service connection for avascular necrosis in the 
supplemental statement of the case issued in July 1999.  
Given the statements of the representative submitted in May 
2000, the Board finds that the veteran has filed a notice of 
disagreement as to the RO's determination denying service 
connection for avascular necrosis.  See 38 C.F.R. § 20.201 
(1999).  To date, the RO has not provided the veteran with a 
statement of the case as to this issue.  Accordingly, this 
issue will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
originating agency.

2.  The veteran's arthritis of the left hip may not be 
dissociated from his left knee disability which was sustained 
as the result of military service.



CONCLUSION OF LAW

The veteran's arthritis of the left hip is proximately due to 
his service-connected left knee disability.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

Records from Massillon Community Hospital reflect that the 
veteran, with a diagnosis of degenerative joint disease with 
varus malalignment of the left knee, underwent an arthroscopy 
followed by a high tibial osteotomy in June 1997.  The 
operative report was completed by Charles J. Paquelet, M.D.

In a January 1998 statement Dr. Paquelet related that the 
veteran, subsequent to the surgery, developed increasingly 
severe pain about the left hip in the anterior face of the 
left thigh.  X-rays in September 1997 were reported to show 
advanced degenerative changes of the left hip.

In a May 1998 statement Dr. Paquelet stated that the 
veteran's severe painful stiffness in the ipsilateral left 
hip may be expected to be on the basis of the malalignment of 
the knee and therefore there was a direct and proximate 
relationship of the arthritic left hip with the deformity of 
the left knee.

At the time of a May 1998 Department of Veterans Affairs (VA) 
orthopedic examination the veteran was observed to be 
ambulating with a cane with an antalgic short leg gait on the 
left.  The diagnoses following examination residual post 
operative injury, left knee, with degenerative arthritis and 
instability; degenerative arthritis in the left hip; and 
shortening of the left leg.

The examiner concluded that he could not causally relate the 
veteran's degenerative arthritis in the left hip to his knee 
injury.  The examiner stated that the abnormal gait certainly 
would aggravate the arthritis and noted that the causes of 
the leg shortening were the tibial surgery and destructive 
aseptic necrosis of the femoral head with displacement.

A hearing on appeal was conducted in November 1998.  At this 
time the veteran testified that he was experiencing left hip 
problems.  He related that he had been told by both a VA and 
a private physician that the left knee disability had not 
caused the hip problem but had contributed to the hip 
disability.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans held in the case of Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), that when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  

In this case, one physician has concluded that there is a 
direct and proximate relationship between the arthritic left 
hip with the deformity of the left knee.  When the veteran 
was examined by the VA, the examiner concluded that, while he 
could not causally relate the veteran's degenerative 
arthritis in the left hip to his knee injury, the examiner 
did state that the abnormal gait certainly would aggravate 
the arthritis.

The Board, after reviewing the entire record, has determined 
that there is an approximate balance of positive and negative 
evidence with respect to whether the veteran's arthritis of 
the left hip is causally related to his service-connected 
left knee disability.  Considering this, and the requirement 
that benefit of the doubt must be given to the veteran, the 
Board concludes that service connection should be granted for 
his arthritis of the left hip as secondary to his service-
connected left knee disability. 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for arthritis of the left 
hip as secondary to a left knee disability is granted.


REMAND

In light of the introductory discussion above, and in order 
to ensure compliance with the requirements pursuant to recent 
case law in Manlincon v. West, 12 Vet. App. 238 (1999), the 
issue of entitlement to service connection for avascular 
necrosis of the left hip is REMANDED for the following 
action:

The RO should provide the veteran and his 
representative with a statement of the 
case as to the issue of entitlement to 
service connection for avascular necrosis 
of the left hip.  The veteran and his 
representative should be provided with 
the applicable law and regulations in 
this instance and informed of the 
evidence considered and the reasons and 
bases for the RO's determination.  Should 
the veteran's claim remain in a denied 
status, the veteran should be advised of 
the need for a timely filed substantive 
appeal to perfect an appeal on this 
issue.

No action is required of the veteran until he is otherwise 
notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

